Citation Nr: 1127563	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-32 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for thoracolumbar degenerative disc disease and disc herniations.  

2.  Entitlement to an increased rating for low back strain, currently rated 40 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Harryman, Counsel

INTRODUCTION

The Veteran served on active duty from June 1988 to December 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran was last afforded a VA compensation examination in June 2006, more than five years ago.  Moreover, VA clinic records indicate that he has reported increasing symptomatology since that examination.  Therefore, the Veteran must be scheduled for an examination to assess the current extent and severity of his service-connected back disability.  

In addition, a VA compensation examiner in February 2003 reported that magnetic resonance imaging had demonstrated lumbar degenerative disc disease.  The examiner opined that it was less likely than not that the disc disease was secondary to the Veteran's service-connected low back strain.  The examiner indicated, however, that because the radiological findings were so minimal and because the Veteran then had no disability referable to the disc disease, it did not "make sense to discuss" whether the disc disease was caused or aggravated by the service-connected low back strain.  In light of the Veteran's report of increasing symptomatology, however, another medical opinion is needed.  

The June 2006 VA examiner did not discuss the previous radiological and clinical diagnosis of degenerative disc disease and herniated discs.  Similarly, the examiner did not specifically comment on the degree to which the service-connected low back strain affected the Veteran's ability to obtain and retain substantially gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 
As the issues currently on appeal are inextricably intertwined, appellate consideration of all appealed issues must be deferred.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for a back disorder since his separation from service, and any evidence which shows his inability to obtain or retain employment.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examination to determine the extent and severity of all back disorders found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following a review of the service and post-service medical records, to include previous diagnoses of degenerative disc disease and herniated discs, and the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any diagnosed back disorder, other than his service-connected low back strain, is related to his military service.  The examiner must also state whether any diagnosed back disorder is caused or aggravated by his service-connected low back strain.  If the examiner finds that a diagnosed back disorder is not related to the Veteran's military service, or was not caused or aggravated by his service-connected low back strain, the examiner must identify the symptoms and clinical findings that are attributable to the service-connected low back strain and which are attributable to that diagnosed back disorder.  If it is not possible to separate the symptoms and clinical findings that are attributable to the service-connected low back strain and which are attributable to that diagnosed back disorder, the examiner must so state.  

The examiner must provide an opinion as to whether the Veteran's service-connected low back disorder renders him unable to obtain or retain employment.  The examiner must also provide an opinion as to the effect that any other diagnosed back disorder has on the Veteran's inability to obtain or retain employment.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims for entitlement to service connection for thoracolumbar degenerative disc disease and disc herniations, for entitlement to an increased rating for low back strain, and entitlement to TDIU must be readjudicated.  If the claims on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


